Per Curiam.
Upon review pursuant to Anders v. California , 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), we find no error with Appellant's judgment or sentence, and affirm. We write only to correct a scrivener's error on Appellant's judgment. See Ashley v. State , 850 So.2d 1265, 1268 n. 3 (Fla. 2003) (defining a scrivener's error as a written clerical error that is not "the result of a judicial determination or error"). Appellant's written judgment reflects that attempted robbery armed with a firearm is a first-degree felony. However, attempted robbery armed with a firearm is a second-degree felony. See §§ 812.13(2)(a); 775.087(2); 777.04, Fla. Stat. (2018). On remand, the trial court shall correct the error.
Wolf, Wetherell, and Makar, JJ., concur.